BY THE COURT.
Epitomized Opinion
Latham brought suit in the Municipal Court of Franklin county against Folkerth to recover $75.50 being the first installment on a street assessment. The contract of sale to Latham, the purchaser, was made on July 1, 1919, and provided that the grantor should pay all assessments to and including the June assessment of 1921. The assessment ordinance was passed and adopted in June, 1921. The assessment was not certified by the clerk until Sept. 1, 1921. The certificate contained the statement that “the first installment was due in December, 1920.” The grantor refused to pay this assessment upon the ground that it was not due till certified to the county auditor. The Municipal Court held for the plaintiff grantee. This judgment was reversed by the Common Pleas Court, whereupon error was prosecuted. No motion for a new trial was filed in the Common Pleas Court. In sustaining the judgment of the Municipal Court, this court held:
1. The lien for the street assessment as against the owner became effective when the ordinance was adopted and became operative under the law; therefore the grantor is liable for this amount under the purchase contract.
2. As the questions decided by the Common Pleas Court were purely questions of law, no trial being had, it was unnecessary to file a motion for a new trial to prosecute error.